DETAILED ACTION
The following is an Allowance in response to application number 15/171,621 filed 1/11/2022. Claims 1-20 are pending and are allowed. 


Reasons for Allowance
Claims 1-20 were pending. Claims 1-20 are now allowed. 
 Prior Art Considerations
Examiner conducted a thorough search of the body of available prior art (see attached documents regards PTO-892 Notice of Reference Cited and PE2E search History). Notably, Examiner discovered patent literature documents that most closely taught aspects of the invention, but no single disclosure taught “every element required by the claims under its broadest reasonable interpretation” [MPEP 2131] to make a 35 USC 102 rejection of claims 1-20. Further, Examiner considered the individual elements of the recited claims taught across the prior art, but did not find it obvious to combine such disclosures [MPEP 2142] to make a 35 USC 103 rejection.
Summarily, Examiner found it novel and non-obvious to limit the independently claimed method and systems for discovering and publishing clearing prices of commodities within exchange markets to include “an intermediary market server configured to receive, aggregate, and publish pricing information to and from participants, which, using a telecommunication network, simultaneously publishes prices and predictions on clearing prices for a plurality of commodities to at least one speculator device associated with a speculator comprising a graphical user interface, at least one producer device associated with a producer of at least one commodity comprising a graphical user interface, and at least one consumer device associated with a consumer of at least one commodity comprising a graphical user interface; wherein the at least one speculator device, via the graphical user interface, exchanges data with the intermediary market server related to purchasing interests in at least one commodity of the plurality of commodities according to a different logical construct that dictates a different set of rules for interaction of relevant participants by participant type, wherein speculators do not directly perform any transactions with producers or consumers and do not purchase or handle any commodities, and instead provide predictions on clearing prices of the plurality of commodities backed by a financial investment placed with the intermediary market server, wherein the intermediary market server allocates returns on investments based on information measurement and provides a means to directly state a degree of influence of each participant in the exchange markets, removing price and temporal priority to allow separation of speculation from trading so that speculator incentives are inverted to align with producers and consumers; wherein the at least one producer device, via the graphical user interface, exchanges data with the intermediary market server related to selling the at least one commodity; wherein the at least one consumer device, via the graphical user interface, exchanges data with the intermediary market server related to buying the at least one commodity; 4875-4306-7649, v. 1Application No. 15/171,6213Docket No.: CDSC-001-101After Final Office Action of October 22, 2021a clearing house module configured to receive offers of sale, offers to buy, produce contracts for received offers, handle monetary payments related to transactions between producers and consumers, and provide a volume seeking price discovery in the exchange markets and coordination on a non-zero sum basis in which all participants are rewarded for realizing mutual gains by making mutually consistent decisions; wherein, in response to transactions being processed by the intermediary market server between producers and consumers at a clearing price, the system tracks interactions of pluralities of different participants at different times and measures information content of actions taken in roles of producer, consumer, and speculator, providing feedback as a four party commodities market operates, and the system organizes information, measurements, presentation, and execution, transforming generated matched pairs of producers and consumers creating commodities transactions, providing rewards payments to speculators based on accuracy of prediction for clearing prices of the commodities transactions that positively contribute to implement a positive sum commodity market, and the speculator is rewarded from an investment pool based on a level of accuracy and a calculation of a percentage of change from influence provided by each speculator prediction and investment to move a current price to an actual clearing price according to a pari-mutuel betting schema with a positive sum pari-mutuel information gathering provided by the system, wherein the at least one speculator device, and each contributing speculator, are paid a fraction of impact that each investment of the speculator or contributing speculator had on moving a current market price toward the actual clearing price of commodities exchanged between producers and consumers, with larger proportional gains returned for relatively bigger correct moves; wherein instances and opportunity for price manipulation and hedging in the marketplace are reduced, efficiency of the marketplace is increased, and cost of operation is reduced, by having speculators directly provide price information to the marketplace.” The cited references of McDonough, Horowitz, and Lange fail to teach, individually and in combination, wherein, in response to transactions being processed by the intermediary market server between producers and consumers at a clearing price, the system tracks interactions of pluralities of different participants at different times and measures information content of actions taken in roles of producer, consumer, and speculator, providing feedback as a four party commodities market operates, and the system organizes information, measurements, presentation, and execution, transforming generated matched pairs of producers and consumers creating commodities transactions, providing rewards payments to speculators based on accuracy of prediction for clearing prices of the commodities transactions that positively contribute to implement a positive sum commodity market, and the speculator is rewarded from an investment pool based on a level of accuracy and a calculation of a percentage of change from influence provided by each speculator prediction and investment to move a current price to an actual clearing price according to a pari-mutuel betting schema with a positive sum pari-mutuel information gathering provided by the system.
The amended claims are statutory under the 2019 Patent Subject Matter Eligibility Guidance. Step 1: The claims are directed towards a process and machines. Step 2A, prong 1: The claims recite a certain method of organizing human activity, specifically a fundamental economic practice. Step 2A, prong 2:  The additional elements integrate the abstract idea into a practical application by improving the technical field of computer implemented commodity markets. Specifically, the additional elements of wherein, in response to transactions being processed by the intermediary market server between producers and consumers at a clearing price, the system tracks interactions of pluralities of different participants at different times and measures information content of actions taken in roles of producer, consumer, and speculator, providing feedback as a four party commodities market operates, and the system organizes information, measurements, presentation, and execution, transforming generated matched pairs of producers and consumers creating commodities transactions, providing rewards payments to speculators based on accuracy of prediction for clearing prices of the commodities transactions that positively contribute to implement a positive sum commodity market, and the speculator is rewarded from an investment pool based on a level of accuracy and a calculation of a percentage of change from influence provided by each speculator prediction and investment to move a current price to an actual clearing price according to a pari-mutuel betting schema with a positive sum pari-mutuel information gathering provided by the system, wherein the at least one speculator device, and each contributing speculator, are paid a fraction of impact that each investment of the speculator or contributing speculator had on moving a current market price toward the actual clearing price of commodities exchanged between producers and consumers, with larger proportional gains returned for relatively bigger correct moves; wherein instances and opportunity for price manipulation and hedging in the marketplace are reduced, efficiency of the marketplace is increased, and cost of operation is reduced, by having speculators directly provide price information to the marketplace improve the technical field of computer implemented commodity markets. As explained on p. 13-14, 16, and 18-19, the additional elements improve the technical field of computer implemented commodity markets by reducing the financial cost and energy cost of implementing the marketplace. This reduction in financial and energy costs is achieved due to the present claimed invention being able to operate using less computational resources and the capability to operate using less computational resources is achieved by the claimed additional elements providing rewards based on the accuracy and percentage of change from influence provided by each speculator device. The claims are therefore patent eligible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclose, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claimed invention anticipated or obvious. Furthermore, neither the below pertinent prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings in attempt to render the claimed invention obvious:

McDonough, US Publication No. 2008/0033864 A1, an electronic market system that enables the exchange of cash (spot and forward) contracts and futures contracts for the delivery of services. Services are traded on the exchange similar to commodities on a prior art commodities exchange. The exchange allows the futures market to determine the right price for services for the producers and consumers of those services. Participants may buy, sell, or leverage services contracts through a variety of order types. The exchange is composed of an electronic infrastructure that has four major components: a front-end facility comprised of licensed authorized intermediaries, an automated bid/ask matching system, a clearinghouse system, and a title management system.
Horowitz et al, US Publication No. 2013/0024342 A1, computer implemented method and system for automatically setting prices of financial activities which culminate after a period of progressive development. The 
Lange et al, US Publication No. 2011/0081955 A1, methods and systems for engaging in enhanced pari-mutuel wagering and gaming. In one embodiment, different types of bets can be offered and processed in the same betting pool on an underlying event, such as a horse or dog race, a sporting event or a lottery, and the premiums and payouts of these different types of bets can be determined in the same betting pool, by configuring an equivalent combination of fundamental bets for each type of bet, and performing a demand-based valuation of each of the fundamental bets in the equivalent combination.
Alcaraz et al, Real option data requirements of power system data for competitive bidding, 2004, the interaction of markets and the power system network is stronger based on real options analysis than on traditional single event net present value analysis. The optionality of network restrictions due to congestion increases the importance of network information beyond the values found with traditional net present value for bidding. This paper demonstrates the importance of option analysis in the bidding process. The value of high volatility, due to network congestion and to network operating restrictions, leads to larger valuations. As always, larger uncertainty leads to larger values when opportunities can be recognized in advance. This paper shows how such information can be used in the bidding process.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624